DETAILED ACTION
This is in response to applicant’s amendments and arguments filed 11 MAY 2021.  Claims 16-32 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila et al (US 2009/0014354) in combination with Haire et al (US 2009/0062163).
Applicant's arguments filed 11 MAY 2021 have been fully considered but they are not persuasive. As previously set forth, Knuuttila et al [“Knuuttila”] disclose a process for producing .  
Knuuttila discloses a process for producing base oils wherein the feedstock derived from biological starting materials is condensed, followed by a combined hydrodefunctionalization and isomerization [0022]; to remove oxygen, nitrogen and sulfur atoms followed by isomerization of the waxy molecules to branched hydrocarbons [0030].
Knuuttila discloses that the product comprises saturated branched hydrocarbons (i.e., paraffins) typically having a carbon number of at least C18 [0074] and is essentially free of aromatics [0076].  Knuuttila teaches that the product comprises at least 97% and at best 99% by weight saturated hydrocarbons.  Saturated hydrocarbons are determined by FIMS as paraffins, mononaphthenes, etc. [0076].  Typically the paraffins are 100% iso-paraffins because C18 and longer n-paraffins are solids at room temperature and thus would not be suitable as base oils [0076].  
Knuuttila discloses that the product base oils of the invention have kinematic viscosity KV100 ranging from 2 mm2/s to 6 mm2/s, a viscosity index (VI) ranging from 140-165, and pour point of from about -8 to -20°C [0075].  
Thus the examiner is of the position that Knuuttila meets the limitations of the claimed hydrocarbon oil which has a weight content of isoparaffins ranging from 90 to 100%, a weight content of normal paraffins ranging from 0 to 10% and a carbon content of biological origin equal to or higher than 90% relative to the total weight of the hydrocarbon oil. Applicant’s invention differs by lubricating a gear, and by adding at least 0.01 wt% of at least one additive.  Although not taught in Knuutilla, Haire et al [“Haire”] is added to teach that gear oils may typically comprise isomerized base oils and may contain conventional additives.      

Haire discloses that one or more additives are selected from dispersants, antifoaming agents, antioxidants, rust inhibitors, antiwear/extreme pressure agents, friction modifiers, and others [0066].  Additionally, metal passivators are set forth in [0076].  Haire discloses that antifoaming agents include dimethyl polysiloxanes [0070], antioxidants include amine-based and phenol-based compounds [0069], antiwear/extreme pressure agents include metal-free sulfur containing species including sulfurized olefins and polysulfides, and metal-free phosphorus-containing additives [0073], and metal passivators include thiazoles, triazoles and thiadiazoles. 
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have formulated a gear oil composition comprising the high quality branched saturated base oils based on biological raw materials disclosed in Knuuttila, containing conventional lubricant gear oil additives as evidenced by Haire, if so desired.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).    


Response to Arguments
In response applicant argued that independent claims 16 and 28 have been amended to recite that “the hydrocarbon oil has a distillation range ranging from 230 to 340°C, as measured according to standard ASTM D86”, and that Knuuttila fails to disclose or suggest this feature.  
This is not deemed to be persuasive because Knuuttila teaches that the product of the invention contains saturated hydrocarbons having carbon number of at least C18 [0076].  Applicant discloses in the specification on pages 9-10 that the product contains isoparaffins having 17-18 carbon atoms in a combined amount of 80-98 wt.%.   
Applicant also argued that Knuuttila discloses that the product comprises at least 90% and at best 99% by weight of saturated hydrocarbons which may be paraffins and naphthenic compounds.  Thus, applicant argued that it is not clear that the hydrocarbon oil comprises at least 90% by weight of isoparaffins and less than 10% by weight naphthenes as required by the claims.  
This is not deemed to be persuasive since Knuuttila discloses that isomerization refers to hydroisomerization of linear hydrocarbons (n-paraffins) resulting in branched hydrocarbons (iso-paraffins) [0029].  Knuuttila discloses that the invention is a process for producing branched saturated hydrocarbons (i.e., iso-paraffins) [0001].  See also paragraph [0074].  Napthenes are not branched saturated hydrocarbons. Knuuttila teaches that the product preferably contains less than 0.5% of polycyclic naphthenes [0077].    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
June 24, 2021